DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-19, in the reply filed on 12/22/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 is indefinite because line 2 of the claim fails to set forth the object on which the applying is being made to. Applicant can overcome this indefiniteness issue by inserting the following: --to shaded zirconia-- directly after the word “applying”. 

All dependent claims are also being rejected here because they are directly dependent on a rejected independent claim 14.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahns U.S. Patent Application Publication No.: 2015/0336853 A1.
	Jahns discloses a process of selectively treating parts of the surface of a porous dental ceramic comprising the steps of a) providing a composition and a porous dental ceramic having an outer surface, b) applying the composition to only a part of the outer surface of the porous dental ceramic, c) optionally drying the porous dental ceramic, and d) optionally firing the porous dental ceramic, wherein the composition comprises--a liquid being miscible with water, but not being water, --a whitening agent comprising nano-sized metal oxide particles, metal ion containing components or mixtures thereof which precipitate if the composition is adjusted to a pH above 5, --acid, complexing agent or mixture thereof. The invention also relates to a dental ceramic article obtainable by a process, see abstract.
	Zinc metal ion is specifically disclosed as an effective metal ion according to the invention, see paragraph [0053]. 
	Salt forming anions such as halides (fluoride, chloride, bromide), nitrate etc. are directly disclosed in paragraph [0114]. 
	Anions for forming organic complexes, such as lactate, with the metal cation are directly disclosed in paragraph [0116]. 
	Good bleaching results are achieved within a concentration of about 1 to about 20% by weight of the whitening agent with respect to the metal, see paragraph [0125]. 
	Applicant’s claims are deemed to be anticipated over the Comparative Example set forth on page 10 of the specification. Said Comparative Example directly teaches a  zirconia with a composition comprising 10 g of de-ionized water, 0.20 g of triammonium citrate and 2.00 g of aluminum(III) chloride. 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns U.S. Patent Application Publication No.: 2015/0336853 A1. 
Jahns has been described above and differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to: 1) to where the metal salt/complex is one of those as set forth in applicant’s claim 19, and 2) wherein the metal compound is a liquid metal compound according to applicant’s claim 17. 
It would have been obvious to one having ordinary skill in the art to use Jahns disclosure, specifically said above cited paragraphs, as strong motivation to actually select Zinc as the metal cation [0053], and to select either chloride or nitrate [0114] as the anion, such that zinc dichloride and/or zinc nitrate is/are used as the bleaching agent for the zirconia. It is not inventive to merely follow the direct suggestions of a prior-art reference. 
Likewise it have been obvious to one having ordinary skill in the art to use Jahns disclosure, specifically said above cited paragraphs, as strong motivation to actually select Zinc as the metal cation [0053], and to select lactate as the anion complexing agent [0116], such that zinc lactate is used as a liquid metal bleaching compound for the zirconia. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

s 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolz U.S. Patent Application Publication No.: 2017/0189143 A1.
Wolz discloses a process for producing a ceramic body (100), in particular a dental ceramic blank, having selectively adjustable degrees of expression of one or more different physical properties, wherein the ceramic body (100) has a porosity to enable the control of a selective distribution of one or more chemical substances (101, 102) that are suitable for influencing the physical properties of the ceramic body (100), and in a first step, which is a loading step, the ceramic body is loaded with one or more solutions (104) of the one or more chemical substances (101, 102). In a second step, which is a distribution step, the distribution of the one or more chemical substances (101, 102) within the porous ceramic body (100) is controlled, wherein a progression and/or a spatial progression of the degree of expression of the one or more physical properties can be produced. The control is effected by adjusting one or more ambient parameters (106) in an environment (108), in particular by adjusting the air humidity and/or the pressure and/or the temperature, see abstract.
Wolz’s paragraph [0090] discloses that prefabricated ceramic zirconium oxide (i.e. zirconia) can be treated with an aluminum nitrate oxidizing agent. 
Wolz “differs” from applicant’s claimed invention only in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where prefabricated ceramic zirconium oxide (i.e. zirconia) is actually treated with an aluminum nitrate oxidizing agent.
It would have been obvious to one having ordinary skill in the art to use Wolz’s disclosure, especially paragraph [0090], as very strong motivation to actually treat zirconium oxide (i.e. zirconia) with an aluminum nitrate oxidizing agent. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764